              Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 1 of 28



                             IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND (NORTHERN DIVISION)



INSIGHT AT PARSON’S LAKE, LLC                           *
16255 SUSSEX HIGHWAY
BRIDGEVILLE, DE 19933,                                  *

                  PLAINTIFF,                            *

V.                                                      *       CASE NO.

CITY OF SALISBURY, MARYLAND                             *
C/O JULIA GLANTZ, RESIDENT AGENT
125 N. DIVISION ST.                                     *
ROOM 304
SALISBURY, MD 21801                                     *

         COUNTY OF RESIDENCE: WICOMICO, MD              *

                  DEFENDANT.                            *

     *        *      *      *       *       *      *        *     *        *      *      *       *


                                            COMPLAINT

         Plaintiff, Insight at Parsons Lake, LLC (“Insight Homes”), by and through its attorneys,

Friedberg PC, hereby files this Complaint against defendant City of Salisbury (the “City”), and

in support thereof states as follows:

                                                PARTIES

         1.       Insight Homes is a foreign limited liability corporation organized under the laws of

the State of Delaware, with its principal place of business located in Bridgeville, Delaware. Insight

Homes is qualified to do business in Maryland.

         2.       The City is a municipal corporation organized under the laws of the State of

Maryland, located in Wicomico County, Maryland.
             Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 2 of 28




                                     JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332. Insight

Homes is a Delaware limited liability corporation with its principal place of business located in

Delaware, and the City is a Maryland municipal corporation. All issues of law and fact are among

citizens of different states.

        4.       The amount in controversy exceeds $75,000.00, exclusive of interest, costs, and

attorneys’ fees.

        5.       Venue is proper in the District of Maryland under 28 U.S.C. § 1391 because a

substantial part of the events giving rise to Insight Homes’ claims occurred in this district.

                                    INTRODUCTION AND FACTS

        6.       In or around 2005, Thomas H. Ruark, Inc. (“Ruark”) purchased and planned to

develop certain real property (the “Property”) in Wicomico County, Maryland. The name of the

development is the Villages at Parsons Lake (the “Villages”).

        7.       In furtherance of the plan to develop the Villages, Ruark and the City entered into

a Public Works Agreement (the “PWA”) on or about September 5, 2005. A copy of the PWA is

attached as Exhibit A.

        8.       The terms of the PWA required Ruark to build certain infrastructure (the

“Infrastructure”) for the City, including the roads, sewage lines, and drainage lines. Upon

completion of the Infrastructure, the City agreed to take title to the roads (the “Roads”) in the

Villages, including responsibility for the maintenance and upkeep of the Roads and the

Infrastructure beneath the Roads.




                                                  2
            Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 3 of 28



       9.       The PWA also required Ruark to procure a performance bond, to ensure that work

on the Infrastructure was completed on behalf of the City. In compliance with the PWA, Ruark

purchased a performance bond (the “Bond”) from United States Surety Company on or about

August 24, 2005, in an initial amount of $1,826,000.00, later reduced to $365,000.00 in 2008.

Upon information and belief, the Bond was in effect from the time it was issued until at least the

time Insight Homes purchased certain lots on the Property.

       10.      The terms of the PWA require that the Infrastructure be built both on the Roads and

on all of the lots on Property. Upon information and belief, the Roads are now owned by the City,

and the lots on the Property are owned by Insight Homes and certain individuals and entities (the

“Homeowners”) who purchased either directly from Ruark or from third parties who purchased

directly from Ruark.

       11.      The PWA was never recorded in the land records of Wicomico County, MD.

       12.      Neither Insight Homes nor any of the Homeowners assumed the PWA, nor was the

PWA assigned to Insight Homes or any of the Homeowners.

       13.      Upon information and belief, the PWA has never been assigned or to any other

person or entity.

       14.      Upon information and belief, Ruark completed the necessary work on the

Infrastructure in or around 2007. Pursuant to the terms of the PWA, title to the Roads was

transferred to the City in or around 2007.

       15.      At the time the City accepted title to the Roads, pursuant to the PWA, the City

became responsible for all maintenance to the Roads and the Infrastructure beneath the Roads.




                                                 3
          Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 4 of 28



       16.     In or around 2008, Ruark abandoned the Villages project, after constructing

approximately 56 of the planned 144 townhomes. Those units were sold to individuals and entities,

and are now owned by the Homeowners.

       17.     The remaining lots (the “Insight Lots”) were sold to Insight Homes at a foreclosure

sale on or about May 17, 2017. A copy of the deed (the “Insight Deed”) transferring the Insight

Lots to Insight Homes is attached as Exhibit B.

       18.     The Insight Deed shows that Insight Homes never took title to the Roads, but only

to the Insight Lots.

       19.     In the time since Ruark abandoned the Villages, the City asserts that there has been

significant damage to the Roads and the Infrastructure beneath the Roads, as well as material work

left uncompleted under the PWA.

       20.     In April 2018, the City and Insight Homes attempted to determine the cost of the

repairs to the Roads and Infrastructure, along with an allocation of the costs for the repairs. The

City contended at that time that Insight Homes would be responsible for $269,500 in repairs, and

that the City would be responsible for $128,000 in repairs. According to the City’s estimates, he

total cost of the repairs is approximately $397,500.

       21.     In April 2018, Insight Homes sought building permits (the “Permits”) from the City

to build the remaining townhomes on the Insight Lots. The City issued one of the Permits, but

now wrongfully refuses to issue a certificate of occupancy (the “Certificate of Occupancy”) for

the completed structure until Insight Homes performs all repairs and maintenance to the Roads

and the Infrastructure beneath the Roads, despite the City’s ownership of the Roads.




                                                  4
         Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 5 of 28



       22.     The City wrongfully refuses to issue the remaining Permits unless and until Insight

Homes performs all repairs and maintenance to the Roads and the Infrastructure beneath the Roads,

despite the City’s ownership of the Roads.

       23.     As a condition of issuing the Permits and the Certificate of Occupancy, the City is

demanding that Insight Homes enter into a new Public Works Agreement which would require

Insight Homes to perform Ruark’s obligations under the unassigned, unrecorded PWA.

       24.     The City informed Insight Homes that it contends that it is not the owner of the

Roads and that it is not responsible for maintenance to the Roads and the Infrastructure beneath

the Roads.

       25.     Prior to Insight Homes’ purchase of the Insight Lots, the City had approximately

ten years from the time when Ruark abandoned the Villages project in order to make a claim on

the Bond. By failing to make such a claim, the City accepted that the work on the Roads and the

Infrastructure was completed.

       26.     The City informed Insight Homes that it contends that the PWA is a covenant

running with the Property and that Insight Homes is required to perform Ruark’s work under the

PWA.

                                 FIRST CAUSE OF ACTION
                   (Declaratory Judgment that the City Owns the Roads)

       27.     Insight Homes repeats and realleges paragraphs 1 through 26 herein.

       28.     Insight Homes is entitled to a declaratory judgment that the City owns the Roads

and is responsible for all maintenance and repairs to the Roads and the Infrastructure beneath the

Roads, as well as all work left uncompleted under the PWA.

       29.     This case presents a present, ripe, and justiciable controversy as to the rights and

other legal relations of the parties. Because Insight now desires to build on the Insight Lots and



                                                5
         Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 6 of 28



the City fails and refuses to issue the Permits, Insight Homes now has an urgent need to resolve

the issue whether the City is responsible for maintenance and repairs to the Roads and the

Infrastructure beneath the Roads, as well as all work left uncompleted under the PWA.

       30.      If it is determined that the City does not own the Roads, then Insight Homes may

be responsible for the full cost of repairs to the Roads and Infrastructure, approximately $397,500.

       31.      Insight Homes has incurred and will continue to incur economic injury and has no

adequate remedies other than a prompt declaratory judgment coupled with an injunction against

the City taking any action inconsistent with the Court’s declaratory judgment.

       32.      Declaratory relief and injunctive relief is appropriate to resolve the ownership of

the Roads.

                                 SECOND CAUSE OF ACTION
             (Declaratory Judgment that the PWA Does Not Run with the Property)

       33.      Insight Homes repeats and realleges paragraphs 1 through 32 herein.

       34.      In the alternative, if the Court rules that the City is not the owner of the Roads, then

Insight Homes is entitled to a declaratory judgment that the PWA does not run with the Property.

       35.      This case presents a present, ripe, and justiciable controversy as to the rights and

other legal relations of the parties. Because Insight now desires to build on the Insight Lots and

the City fails and refuses to issue the Permits, Insight Homes now has an urgent need to resolve

the issue of whether it and the Homeowners are bound to the terms of the PWA, despite the fact

that the PWA was not recorded and no assumption or assignment of the PWA ever occurred.

       36.      If it is determined that the PWA does run with the Property, then Insight Homes

may be responsible for the full cost of repairs to the Roads and Infrastructure, approximately

$397,500.




                                                   6
         Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 7 of 28



       37.     Insight Homes incurred and will continue to incur economic injury and possesses

no adequate remedies other than a prompt declaratory judgment coupled with an injunction against

the City taking any action inconsistent with the Court’s declaratory judgment.

       38.     Declaratory relief and injunctive relief is appropriate to resolve whether the PWA

runs with the Property.

                               THIRD CAUSE OF ACTION
     (Declaratory Judgment that All Owners of the Property Are Bound by the PWA)

       39.     Insight Homes repeats and realleges paragraphs 1 through 38 herein.

       40.     In the alternative, if the Court rules that the City is not the owner of the Roads, and

that the PWA runs with the Property, then Insight Homes is entitled to a declaratory judgment that

any person or entity who owns any part of the Property is bound by the terms of the PWA and is

responsible for payment of their proportional share for repairs to the Roads and the Infrastructure

beneath the Roads, as well as all work left uncompleted under the PWA.

       41.     This case presents a present, ripe, and justiciable controversy as to the rights and

other legal relations of the parties. Because Insight now desires to build on the Insight Lots and

the City fails and refuses to issue the Permits, Insight Homes urgently needs to resolve the issue

whether all owners of the Property are bound to the terms of the PWA and are responsible for

payment of their proportional share for repairs to the Roads and the Infrastructure beneath the

Roads, as well as all work left uncompleted under the PWA, despite the fact that the PWA was not

recorded and no assumption or assignment of the PWA ever occurred.

       42.     If it is determined that the only Insight Homes is responsible for payment of the

repairs to the Roads and Infrastructure, then Insight Homes may be responsible for payment in the

amount of approximately $397,500.




                                                 7
            Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 8 of 28



       43.      Insight Homes incurred and will continue to incur economic injury and has no

adequate remedies other than a prompt declaratory judgment coupled with an injunction against

the City taking any action inconsistent with the Court’s declaratory judgment.

       44.      Declaratory relief and injunctive relief is appropriate to resolve whether the all

owners of the Property are bound by the terms of the PWA.

       WHEREFORE, Plaintiff Insight at Parsons Lake, LLC, respectfully demands judgment as

follows:

       a.       On Insight Homes’ First Cause of Action, that the Court, on an expedited basis,

                issue a declaration in favor of Insight Homes and against the City pursuant to 28

                U.S.C. § 2201 et seq. that the City is the owner of the Roads and is responsible for

                all repair and maintenance costs to the Roads and the Infrastructure beneath the

                Roads, as well as all work left uncompleted under the PWA;

       b.       On Insight Homes’ First Cause of Action, that the Court issue an injunction

                against the City taking any action inconsistent with the Court’s declaratory

                judgment above;

       c.       On Insight Homes’ Second Cause of Action, that the Court, on an expedited basis,

                issue a declaration in favor of Insight Homes and against the City pursuant to 28

                U.S.C. § 2201 et seq. that the Public Works Agreement between the City and

                Thomas H. Ruark, Inc., dated September 5, 2005, is a covenant that runs with the

                Property on which the Villages at Parson’s Lake is built, and that Insight Homes

                and the Homeowners are not bound by its terms;




                                                 8
     Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 9 of 28



d.       On Insight Homes’ Second Cause of Action, that the Court issue an injunction

         against the City taking any action inconsistent with the Court’s declaratory

         judgment above;

e.       On Insight Homes’ Third Cause of Action, that the Court, on an expedited basis,

         issue a declaration in favor of Insight Homes and against the City pursuant to 28

         U.S.C. § 2201 et seq.. that any person or entity who owns any part of the Property

         is bound by the terms of the PWA and is responsible for payment of their

         proportional share for repairs to the Roads and the Infrastructure beneath the

         Roads, as well as all work left uncompleted under the PWA;

f.       On Insight Homes’ Third Cause of Action, that the Court issue an injunction

         against the City taking any action inconsistent with the Court’s declaratory

         judgment above;

g.       On all causes of action, an award of Insight Homes’ costs of this action, including

         attorneys’ fees to the extent authorized by law; and

h.       Such other and further relief as the Court determines to be just and proper.



                                       Respectfully submitted,


                                              /s/ Jeremy S. Friedberg
                                       Jeremy S. Friedberg, Fed. Bar No. 10638
                                       Gordon S. Young, Fed. Bar No. 14866
                                       Friedberg PC
                                       10045 Red Run Boulevard, Suite 160
                                       Baltimore, Maryland 21117
                                       (410) 581-7400
                                       (410) 581-7410 (facsimile)

                                       Attorneys for Insight at Parsons Lake, LLC




                                          9
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 10 of 28




        Exhibit A
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 11 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 12 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 13 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 14 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 15 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 16 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 17 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 18 of 28




        Exhibit B
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 19 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 20 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 21 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 22 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 23 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 24 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 25 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 26 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 27 of 28
Case 1:18-cv-03246-CCB Document 1 Filed 10/18/18 Page 28 of 28
